Order, Supreme Court, Bronx County, entered April 21, 1975, denying defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. Scrutiny of the record discloses that the issue of ownership and control of the vessel Amerikanis aboard which plaintiff was injured must await a plenary hearing. It is well recognized that on motions for summary judgment " 'issue-finding rather than issue-determination, is the key to the procedure’ ” (Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404, citing Esteve v ABAD, 271 App Div 725, 727). Although there is proof in this record to support defendant’s position of lack of ownership and control, there also exists proof on plaintiff’s part to support a contrary conclusion. Concur—Kupferman, J. P., Murphy, Lupiano, Tilzer and Capozzoli, JJ.